Citation Nr: 0333751	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  94-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1950 to December 1970.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1996, June 1999, and December 2000.  
Each time, it was remanded for further development.  
Following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia confirmed and continued its denial of entitlement to 
service connection for heart disease.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's heart disorder, manifested by an inferior 
and moderate septal lesion and by mitral valve prolapse, was 
first manifested many years after service and is unrelated to 
service or to the first year after the veteran's discharge 
from service. 

2.  The veteran's heart disorder is not proximately due to or 
chronically worsened by any disability for which service 
connection has already been established.

3.  The evidence does not present a question of such medical 
complexity or controversy so as to warrant the opinion of an 
independent medical expert. 


CONCLUSIONS OF LAW

1.  The veteran's heart disorder is not the result of disease 
or injury incurred in or aggravated by service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for secondary service connection for the 
veteran's heart disorder have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.310(a) (2003).

3.  The criteria for securing an opinion from an independent 
medical expert have not been met.  38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. 20.901 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

By virtue of information sent to the veteran in the three 
Board remands; the Statement of the Case; the Supplemental 
Statements of the Case (SSOC's ); and a letter, dated in 
December 2000, he and his representative were notified of 
evidence necessary to substantiate his claim of entitlement 
to service connection for heart disease.  Indeed, the SSOC 
issued in December 2002 set forth the provisions of 38 C.F.R. 
§ 3.159.  Those provisions informed the veteran of what 
evidence and information VA would obtain for him, with 
specific references to such materials as government reports 
and medical records.  The RO also explained what information 
and evidence the veteran needed to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  38 C.F.R. § 
3.159(b)(1).  

In its December 2000 letter, the RO requested that the 
veteran provide additional information in support of his 
claim.  The RO gave stated that if it did not get such 
information within 60 days, it would make a decision based on 
the information it already had.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1) 
(which had granted the veteran one year to respond).  The 
Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  

In the case now before the Board of Veterans' Appeals, the RO 
gave the veteran only a 60 day period to respond to its 
December 2000 letter.  However, it rendered no further rating 
decisions until December 2002 in regard to the veteran's 
claim.  Moreover, after December 2000 letter was sent, the VA 
continued to develop the record.  For example in July 2002, 
the veteran underwent a VA examination, and in March 2003, 
the RO informed the veteran that it was returning his case to 
the Board.  In so doing, it explained the procedures by which 
the veteran could submit additional evidence, change his 
representative, or request an additional hearing.  
Consequently, the defective response period cannot be 
considered detrimental to the veteran's appeal.  

The RO has made efforts to obtain relevant records adequately 
identified by the veteran.  For example, in July 1999, the RO 
requested records reflecting the veteran's treatment at the 
VA Medical Centers (MC's) in Salem, Virginia, and Richmond, 
Virginia.  It also requested an opinion from VA physicians at 
the Salem VAMC.  

The following evidence has been received in support of the 
veteran's appeal:  his service medical records; reports of 
examinations performed by the VA in March 1971, August 1972, 
May 1980, July 1982, August 1984, February 1986, and July 
2002; records and reports reflecting the veteran's treatment 
by the VA from October 1974 through July 1999; and the 
transcript of the veteran's hearing held at the RO in October 
1996. 

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that he has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for heart 
disease.  Accordingly, there is no need for further 
development of the evidence in order to meet the requirements 
of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to service connection for heart 
disease, either directly or presumptively as a result of 
service or as a result of disability for which service 
connection has already been established.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as heart disease, to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  In this 
regard, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated that when a service-
connected disorder causes an increase in disability to a non-
service-connected condition, such an increase is to be 
treated as if service connected.  In such cases, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).

In this case, service connection is in effect for the 
following disabilities:  emphysema with a history of 
spontaneous pneumothorax, postoperative, left upper lobe 
resection and partial pleurectomy, evaluated as 40 percent 
disabling; multiple joint arthritis, evaluated as 20 percent 
disabling; a thoracotomy scar with secondary intercostals 
neuritis, evaluated as 10 percent disabling; and the 
residuals of fracture of both ankles, each evaluated as 
noncompensable.

The veteran's service medical records are replete with 
complaints of left chest pain.  Such complaints were 
associated with left-sided spontaneous pneumothoraces in 
January 1959 and December 1965.  On the latter occasion, the 
veteran underwent a wedge resection and a pleurectomy.  
Thereafter, he continued to complain of left chest wall pain.  
The primary diagnosis was intercostal neuritis related to the 
surgery in 1965.  In part, that disorder ultimately led to 
the veteran's retirement from service.

Despite the veteran's numerous complaints of chest pain, 
there was never any evidence of cardiovascular pathology in 
service.  Indeed, during his service entrance examination in 
December 1950, his heart revealed no significant 
abnormalities, and his blood pressure was 98/68.  Moreover, 
during his treatment in service, there was no evidence of 
heart disease of any kind.  While hospitalized in July and 
August 1967, a electrocardiogram was within normal limits and 
chest X-rays showed no more than post-surgical changes 
consisting of tenting of the mid-portion of the left 
diaphragm.  The treating physician concluded that the 
veteran's chest pain was non-cardiac in nature.  Thereafter, 
the veteran underwent extensive work-up at Walter Reed Army 
Medical Center, however, again there were no findings of 
cardiovascular pathology.  In fact, during a Medical Board 
examination in May 1970, the veteran's heart was found to be 
normal.  An electrocardiogram was within normal limits, and 
his blood pressure was 116/70.  Chest x-rays confirmed the 
tenting of the left diaphragm, as well as slight apical 
pleural thickening on the right and moderate apical pleural 
thickening on the left.  There was also a suggestion of 
stranding density toward the left apex from the suprahilar 
area, and a linear density below the fifth rib, thought to 
represent old pleural scarring or possibly old periosteal 
change.  As above, however, there was no evidence of any 
cardiovascular pathology, and it was specifically noted that 
the veteran's heart was not enlarged.

Following his discharge from the service, the veteran 
continued to complain of left chest wall pain.  Despite 
rather extensive treatment and examinations from March 1971 
to January 1992, the health care providers associated the 
veteran's complaints of chest pain with the residuals of the 
thoracotomy in service.  Indeed, during the VA examination 
performed in the year after the veteran's separation from 
service, his cardiovascular system was reportedly negative 
for any abnormalities, and his blood pressure was 116/70.  
Moreover, chest X-rays showed no more than tenting of the 
left diaphragm and some generalized emphysema.  

Since January 1992, however, VA medical records show that the 
veteran has undergone extensive work-ups to determine if his 
chest pain is the result of cardiovascular disease.  In March 
1992, the results of graduated exercise testing were 
abnormal; and the following month, the results of an 
electrocardiogram were borderline abnormal.  Various 
diagnoses were offered, including coronary artery disease.  
Following nuclear medicine testing and a VA cardiology 
conference in August 1992, however, the diagnosis was a fixed 
lesion in the proximal septum.  In December 1994, cardiac 
catheterization showed evidence of mitral valve prolapse but 
was otherwise normal.  In view of those findings, it was 
concluded that the veteran's chest pains were not cardiac in 
origin and that other causes for his chest pain should be 
considered.  

In March 1999, however, the veteran again underwent a cardiac 
work-up to determine the nature of his chest pains.  Although 
a myocardial infarction was ruled out, various diagnoses were 
again offered, including coronary artery disease and mitral 
valve prolapse.  Notwithstanding such diagnoses, there was no 
competent evidence of a nexus to service.

In an effort to further assist the veteran in the development 
of his claim, he underwent an additional VA examination in 
July 2002.  The specific purpose determine the nature and 
etiology of any heart disorder found to be present.  
Following the examination and a review of the claims file, 
the examiner stated that the veteran had a very minor heart 
disorder consisting of a chronic inferior and moderate septal 
lesion.  He considered that disorder to be of very low risk 
with no ischemia.  The examiner concluded that it was more 
likely than not that such abnormality had nothing to do with 
the veteran's pneumothorax in service or that it was caused 
or chronically worsened by the service-connected residuals of 
treatment for that disability.  

The only reports that the veteran's heart disease is related 
to service or to service-connected disability comes from the 
veteran.  During his hearing in October 1996, he testified 
that his chest pain in and after service were the first 
manifestations of heart disease.  He stated that had he 
undergone proper medical testing in or shortly after service, 
his heart disease would have been apparent.  To bolster his 
claim, he cited excerpts from a medical text.  While helpful 
in understanding the veteran's claim generally, the medical 
text does not apply specifically to his case.  As such, it is 
of limited value in supporting his claim.  Moreover, as a 
layman, the veteran is only competent to provide testimony as 
to events which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Therefore, without more, his medical 
opinions cannot be considered competent evidence to support a 
grant of service connection for heart disease.  

Absent any competent evidence that the veteran's claimed 
heart disease is related to service or to the first year 
after his discharge from service or that his heart disease is 
caused or chronically worsened by service-connected 
disability, service connection is denied.  In arriving at 
this decision, the Board notes that during an informal 
hearing presentation in April 1992, the veteran's 
representative raised contentions to the effect that an 
independent medical opinion is warranted to determine if 
there is nexus between the veteran's complaints of chest pain 
in and after service and his current cardiovascular disorder.  

When, in the judgment of the Board, an expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion for one or more independent medical experts who are 
not employees of the VA.  38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.901.  In this case, however, neither the veteran nor his 
representative has provided a material basis to obtain such 
an opinion.  They have not identified those aspects of the 
case which involve medical complexity or controversy, nor 
have they provided an explanation as to why a medical expert 
not employed by VA would provide a medical opinion superior 
to those of the VA examiners and health care providers.  
Accordingly, the request for such an opinion is denied. 


ORDER

Entitlement to service connection for heart disease is 
denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



